Exhibit 10.1

 

WAIVER AND AMENDMENT NO. 1
TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

 

This Waiver and Amendment No. 1 to Second Amended and Restated Credit and
Security Agreement (this “Amendment”), dated as of March 8, 2012, is made by and
among STONERIDGE, INC., an Ohio corporation (the “Parent”), STONERIDGE
ELECTRONICS, INC., a Texas corporation (“Electronics”), STONERIDGE CONTROL
DEVICES, INC., a Massachusetts corporation (“Controls”, and together with Parent
and Electronics, the “Borrowers”), various financial institutions which are a
party to this Agreement (the “Lenders”), PNC Bank, National Association, a
national banking association (“PNC Bank”), as Lead Arranger and Issuer (as
hereinafter defined), and as administrative agent and collateral agent (the
“Agent”)

 

WITNESSETH:

 

WHEREAS, the Borrowers (as hereinafter defined) have been extended certain
financial accommodations pursuant to that certain Second Amended and Restated
Credit and Security Agreement, dated as of December 1, 2011 (as further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, various financial institutions (the
“Lenders”) and PNC Bank, as Lead Arranger, Issuer, and Agent;

 

WHEREAS, the Borrowers consummated the PST Acquisition as of January 5, 2012;

 

WHEREAS, the Borrowers have failed to deliver to the Agent within the time
periods set forth for delivery in the Credit Agreement certain documents in
connection with the PST Acquisition in compliance with Section 7.1(g)(ii) (A),
(B), (C) and (D), Section 9.16 and Section 9.17 of the Credit Agreement, which
failures constitute Events of Default under Section 10.5 of the Credit Agreement
(collectively, the “PST Defaults”);

 

WHEREAS, the Borrowers have failed to deliver, within 30 days of the Closing
Date, evidence to the Agent that the Scottish Borrower has filed a form DTTP2
with the proper Governmental Body in the United Kingdom in accordance with
Section 3.13(c) of the Credit Agreement, which failure constitutes an Event of
Default under Section 10.5 of the Credit Agreement (the “Filing Default”, and
collectively with the “PST Defaults”, the “Existing Defaults”);

 

WHEREAS, the Borrowers have requested that the Lenders and the Agent waive the
Existing Defaults;

 

WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement as outlined herein;

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

 



 

 

 

 

Section 1. DEFINED TERMS.

 

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement, as amended by this
Amendment.

 

Section 2 AMENDMENT TO THE CREDIT AGREEMENT

 

The Credit Agreement is hereby amended as follows:

 

2.1 Amendment to Section 3.13(c) -- Taxes; Withholding; Tax Indemnification.
Section 3.13(c) of the Credit Agreement shall be amended by deleting the
penultimate paragraph thereof in its entirety.

 

2.2 Amendment to Section 7.1(g)(ii) -- Merger, Consolidation, Acquisition and
Sale of Assets. Section 7.1(g)(ii) of the Credit Agreement shall be amended by
deleting subsections (A), (B), (C) and (D) thereof in their entirety and
replacing them with the following subsections (A), (B), (C) and (D) to read as
follows:

 

(A) [Reserved.]

 

(B) by March 2, 2012, a pro forma consolidated balance sheet of the Parent and
its consolidated Subsidiaries (the “PST Acquisition Pro Forma”), based on recent
financial data from the fiscal quarter ending September 30, 2011, which shall be
accurate and complete in all material respects and shall fairly present the
assets, liabilities and financial condition of the Parent and its consolidated
Subsidiaries in accordance with GAAP consistently applied, but taking into
account the PST Acquisition and the funding of all Advances in connection
therewith, and (y) the PST Acquisition Pro Forma, together with the Pro Forma
Borrowing Base Certificate dated as of November 30, 2011, shall reflect that
Undrawn Availability as of any day after the PST Acquisition Date would be equal
to or greater than Thirty Million Dollars ($30,000,000) on a pro forma basis
(giving effect to the PST Acquisition and all Advances made and Letters of
Credit issued in connection therewith as if made or issued on the PST
Acquisition Date), and (z) on a pro forma basis (giving effect to the PST
Acquisition and all Advances made and Letters of Credit issued in connection
therewith as if made on or before December 31, 2010), the Loan Parties would be
in compliance with the financial covenant regarding Fixed Charge Coverage Ratio
set forth in Section 6.4, as if such financial covenant would be applicable
notwithstanding the fact that Undrawn Availability may be in excess of Twenty
Million Dollars ($20,000,000), for a period of four trailing fiscal quarters
ending with each of the following fiscal quarters: the fiscal quarter ending
December 31, 2010, the fiscal quarter ending December 31, 2011, and the fiscal
quarter ending December 31, 2012;

 

(C) by March 2, 2012, updated versions of the most recently delivered
projections under Section 9.11 covering a period of four fiscal quarters,
commencing with the fiscal quarter in which the PST Acquisition Date will occur
and otherwise prepared in accordance with the projections required to be
delivered under Section 9.11 (the “PST Acquisition Projections”) and based upon
the financial statements (I) of the Parent and its consolidated Subsidiaries for
Parent’s most recently completed fiscal year and each fiscal quarter during the
current fiscal year for which financial statements have been provided (or are
required to have been provided) pursuant to Sections 9.7 and 9.8, respectively,
in relation to the date of such required delivery of the PST Acquisition
Projections, taking into account the PST Acquisition and (II) of PST for a
period similar to the period described in clause (I) above, with such
projections being based on underlying assumptions and estimates which Parent
reasonably believes in good faith based on present circumstances of the most
likely set of conditions and course of action for such projected period; and

 



2

 

 

 

(D) by March 6, 2012, a certificate of the chief financial officer of the
Borrowing Agent to the effect that: (x) the Loan Parties were solvent upon the
PST Acquisition Date, (y) the PST Acquisition Pro Forma fairly presents the
financial condition of the Parent and its consolidated Subsidiaries as of the
PST Acquisition Date thereof after giving effect to the PST Acquisition and the
projected repayment of a portion of the Obligations as of the PST Acquisition
Date, and (z) the PST Acquisition Projections are based on underlying
assumptions and estimates which Parent reasonable believes in good faith based
on present circumstances of the most likely set of conditions and course of
action for such projected period.

 

2.3 Amendment to Section 8.2 -- Conditions to Loans to Foreign Borrowers.
Section 8.2 of the Credit Agreement shall be amended by (i) deleting the last
word (“and”) from subsection (o) thereof and (ii) by deleting subsection (p)
thereof in its entirety and replacing it with the following subsections (p) and
(q) to read as follows:

 

(p)Form DTTP2. With respect to Revolving Advances to the Scottish Borrower only,
the Agent shall have received evidence, in form and substance reasonably
satisfactory to the Agent, that the Scottish Borrower has completed and filed a
form DTTP2 with the proper Governmental Body in the United Kingdom; and

 

(q)Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Agent and its
counsel.

 

2.4 Amendment to Schedules to the Credit Agreement. Each of Schedule 4.14(j)
(Securities Accounts), 5.2 (Incorporation/Organization/Formation), 5.5
(FEINS/Tax Returns), and 7.4 (Permitted Investments) to the Credit Agreement
shall be amended by deleting each such existing schedule in its entirety and
replacing it with the respective corresponding schedule attached as Annex I to
this Amendment.

 

Section 3 WAIVER OF EXISTING DEFAULTS.

 



3

 



 

Upon satisfaction of the conditions set forth in Section 5 hereof, the
[Required] Lenders hereby waive the Existing Defaults and agree not to enforce
their rights and remedies under the Credit Agreement with respect to the
Existing Defaults. In all other respects, each of the Borrowers shall be and
remain in full compliance with the Credit Agreement as amended by the provisions
of this Amendment and the foregoing waiver shall not extend to prejudice any
rights of the Agent or the Lenders in respect of any other breach, if any, by
any Borrower of any other provisions of the Credit Agreement. The execution of
this Amendment by each of the Borrowers shall serve as an acknowledgment (i)
that the foregoing waiver shall not affect the continued legality, validity and
binding effect of the Credit Agreement in its entirety and (ii) that the Credit
Agreement continues to be fully enforceable in each case, except as otherwise
waived herein or as amended by the provisions of this Amendment.

 

Section 4 REPRESENTATIONS AND WARRANTIES.

 

Each Borrower hereby represents and warrants to the Lenders, the Agent and the
Issuer as follows:

 

4.1 The Amendment. This Amendment has been duly and validly executed by an
authorized executive officer of such Borrower and constitutes the legal, valid
and binding obligation of such Borrower enforceable against such Borrower in
accordance with its terms. The Credit Agreement, as amended by this Amendment,
remains in full force and effect and remains the valid and binding obligation of
such Borrower enforceable against such Borrower in accordance with its terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditor’s rights generally or by equitable principles including principles
of commercial reasonableness, good faith and fair dealing (whether
enforceability is sought by proceedings in equity or at law).

 

4.2 No Default or Event of Default. Except for the Existing Defaults, no Default
or Event of Default exists under the Credit Agreement as of the date hereof and
no Default or Event of Default will occur as a result of the effectiveness of
this Amendment.

 

4.3 Restatement of Representations and Warranties. The representations and
warranties of such Borrower contained in the Credit Agreement, as amended by
this Amendment, and the Other Loan Documents are true and correct on and as of
the Amendment Effective Date (as defined below) of this Amendment as though made
on the Amendment Effective Date, unless and to the extent that any such
representation and warranty is stated to relate solely to an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date.

 

Section 5 CONDITIONS TO EFFECTIVENESS.

 

The date and time of the effectiveness of this Amendment (the “Amendment
Effective Date”) is subject to the satisfaction of the following conditions
precedent:

 



4

 

 

 

5.1 Execution. The Agent shall have received counterparts to this Amendment duly
executed and delivered by an authorized officer of each other party hereto;

 

5.2 Certified Copies of the PST Charter Documents. The Agent shall have received
copies of the articles of association of PST certified by the applicable
Brazilian Governmental Body, and a copy of all other charter documents of PST,
certified as being true, correct and complete by an officer of the Parent;

 

5.3 Certified Copies of the PST Acquisition Documents. The Agent shall have
received copies of the final executed and delivered PST Acquisition Documents,
each in form and substance reasonably satisfactory to the Agent, and certified
as being true, correct and complete by an officer of the Parent;

 

5.4 Payment of Costs and Expenses. The Borrowers shall have paid all outstanding
and reasonable costs, expenses and the disbursements of the Agent and its
advisors, service providers and legal counsels incurred in connection with the
documentation of this Amendment, to the extent invoiced, as well as any other
fees payable on or before the Amendment Effective Date pursuant to any fee
letter or agreement, if any, with the Agent; and

 

5.5 Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated by this
Amendment shall be reasonably satisfactory in form and substance to the Agent
and its counsel.

 

Section 6 COVENANTS.

 

The Borrowers shall deliver to the Agent as soon as possible, and in any event
within the time periods (unless extended by the Agent in its sole discretion)
specified below, the following, each in form and substance satisfactory to the
Agent:

 

(a) No later than April 30, 2012, evidence that the Borrowers have complied with
the requirements in Section 6.8 of the Credit Agreement within the time period
set forth therein;

 

(b) No later than April 30, 2012, to the extent required under applicable law,
either (i) an executed amendment to the Amended and Restated Pledge Agreement,
dated as of December 15, 2011, among Alphabet Brasil, the Agent, and PST, such
amendment to be in substantially the same form as the amendment to the pledge
agreement used to secure the 2010 Note Collateral Agent for the benefit of the
2010 Noteholders or (ii) an executed pledge agreement among Alphabet Brasil, the
Agent and PST, in substantially the same form as the pledge agreement used to
secure the 2010 Note Collateral Agent for the benefit of the 2010 Noteholders;

 

(c) Contemporaneously with the execution and delivery of the documentation set
forth in clause (b) above, a favorable opinion of counsel to Alphabet; and

 



5

 

 

 

(d) All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Section 6 shall be satisfactory in form and substance to the Agent and its
counsel.

 

The failure of the Borrowers to satisfy the requirements in this Section 6 on or
before the time period applicable thereto as set forth herein (or such later
date as shall be consented to by the Agent in its sole discretion) shall
constitute an immediate “Event of Default” under the Credit Agreement, without
the need for demand or notice of any kind.

 

Section 7 MISCELLANEOUS.

 

7.1 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Ohio with out giving effect to the
conflict of laws rules thereof.

 

7.2 Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.

 

7.3 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, and all of which taken
together shall constitute but one and the same instrument.

 

7.4 Headings. Section headings used in this Amendment are for the convenience of
reference only and are not a part of this Agreement for any other purpose.

 

7.5 Negotiations. Each Borrower acknowledges and agrees that all of the
provisions contained herein were negotiated and agreed to in good faith after
discussion with the Agent, the Issuer and the Lenders.

 

7.6 Nonwaiver. The execution, delivery, performance and effectiveness of this
Amendment shall not, except as set forth in Section 3 of this Amendment with
respect to the Existing Defaults, operate as, or be deemed or construed to be, a
waiver: (i) of any right, power or remedy of the Lenders, the Issuer or the
Agent under the Credit Agreement or the Other Loan Documents, or (ii) of any
term, provision, representation, warranty or covenant contained in the Credit
Agreement or any Other Loan Document. Further, other than as set forth in
Section 3 of this Amendment with respect to the Existing Defaults, none of the
provisions of this Amendment shall constitute, be deemed to be or construed as,
a waiver of any Default or Event of Default under the Credit Agreement as
amended by this Amendment.

 

7.7 Reaffirmation. Each Borrower hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Credit
Agreement and each of the Other Loan Documents to which it is a party and (ii)
ratifies and reaffirms its grant of security interests and Liens under such
documents and confirms and agrees that such security interests and Liens
hereafter secure all of the Obligations.

 



6

 

 

 

7.8 Release of Claims. In consideration of the Lenders’, the Issuer’s and the
Agent’s agreements contained in this Amendment, each Borrower hereby irrevocably
releases and forever discharge the Lenders, the Issuer and the Agent and their
Affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, consultants and attorneys (each, a “Released Person”) of and from any
and all claims, suits, actions, investigations, proceedings or demands, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, known or unknown, which
such Borrower ever had or now has against Agent, any Lender or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of Agent, any Lender or any other Released Person relating to the Credit
Agreement or any Other Loan Document on or prior to the date hereof.

 

7.9 Reference to and Effect on the Credit Agreement. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import shall mean and be a
reference to the Credit Agreement as amended by this Amendment and each
reference to the Credit Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Credit Agreement shall mean and
be a reference to the Credit Agreement, as amended by this Amendment.

 

[SIGNATURES FOLLOW]

 

 

 

 

7

 



 

 

Each of the parties has signed this Amendment as of the day and year first above
written.

 



 

  BORROWERS:         STONERIDGE, INC.         By: /s/ George E. Strickler  
Name: George E. Strickler   Title:  Executive Vice President, Chief Financial  
            Officer and Treasurer               STONERIDGE CONTROL DEVICES, INC.
        By: /s/ George E. Strickler   Name: George E. Strickler   Title:   Vice
President and Treasurer               STONERIDGE ELECTRONICS, INC.         By:
/s/ George E. Strickler   Name: George E. Strickler   Title:    Vice President
and Treasurer                        







 



S-1

 

 

 



  AGENT:         PNC BANK, NATIONAL ASSOCIATION, as Agent               By: /s/
Joseph G. Moran   Name: Joseph G. Moran   Title: Senior Vice President          
    ISSUERS:         PNC BANK, NATIONAL ASSOCIATION, as Issuer               By:
/s/ Joseph G. Moran   Name: Joseph G. Moran   Title: Senior Vice President      
        JPMORGAN CHASE BANK, N.A., as an Issuer               By: /s/ Katherine
C. Cliffel   Name: Katherine C. Cliffel   Title: Vice President and Authorized
Signor      



 

 

S-2

 

 

 



  LENDERS:         PNC BANK, NATIONAL ASSOCIATION, as a Lender                  
  By: /s/ Joseph G. Moran   Name: Joseph G. Moran   Title:  Senior Vice
President               COMERICA BANK., as a Lender               By: /s/
Brandon Welling   Name: Brandon Welling   Title:  Vice President               J
PMORGAN CHASE BANK, N.A., as a Lender               By: /s/ Katherine C. Cliffel
  Name: Katherine C. Cliffel   Title:  Vice President and Authorized Signor    
          FIFTH THIRD BANK, as a Lender               By: /s/ Marty McGinty  
Name:  Marty McGinty   Title: Vice President



 

 



S-3

 

 

 



ANNEX I

 

[Updated Schedules to the Credit Agreement]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

